Concurring and Dissenting Opinion by
Judge Manderino :
I concur in the majority opinion except as to the allocation of costs for the same reasons explained in my dissenting opinions in Pennsylvania Public Utility Commission v. Department of Transportation, 2 Pa. Commonwealth Ct. 144, 276 A. 2d 573 (1971); Erie Lackawanna Railway Company v. Pennsylvania Public Utility Commission, 2 Pa. Commonwealth Ct. 396, 278 A. 2d 188 (1971). There are no standards in the record by which this court can properly review the fairness of the allocation of cost.